 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1660 
In the House of Representatives, U. S.,

September 28, 2010
 
RESOLUTION 
Expressing support for the goals and ideals of the inaugural USA Science & Engineering Festival in Washington, D.C., and for other purposes. 
 
 
Whereas Science, Technology, Engineering, and Mathematics (STEM) education is an essential element of America's future competitiveness in the world; 
Whereas advances in technology have resulted in significant improvement in the daily lives of Americans; 
Whereas the global economy of the future will require a workforce which is educated in science and engineering specialties; 
Whereas a new generation of Americans educated in STEM is crucial to ensure continued economic growth; 
Whereas scientific discoveries are critical to curing diseases, solving global challenges, and expanding our understanding of our world; 
Whereas it is the sense of the House of Representatives that invigorating the interest of the next generation of Americans in STEM education is necessary to maintain America's global competitiveness; 
Whereas nations around the world have held science festivals which have brought together hundreds of thousands of visitors celebrating science; 
Whereas the inaugural 2009 San Diego Science & Engineering Festival attracted more than 500,000 participants and inspired a national effort to promote science and engineering; 
Whereas thousands of universities, museums and science centers, STEM professional societies, educational societies, government agencies and laboratories, community organizations, K–12 schools, volunteers, corporate and private sponsors, and nonprofit organizations, have come together to produce the USA Science & Engineering Festival on a nationwide scale in Washington, D.C. in October, 2010; 
Whereas the USA Science & Engineering Festival will highlight the important contribution of science and engineering to American competitiveness through exhibits on such topics as human spaceflight, satellites, weather forecasting, and telescopes; and 
Whereas the House of Representatives believes scientific research is essential to American competitiveness and events like the USA Science & Engineering Festival promote the importance of scientific research and development to the future of America: Now, therefore, be it 
 
That the House of Representatives— 
(1)expresses its support for the goals and ideals of the inaugural USA Science & Engineering Festival to promote science scholarship and an interest in scientific research and development as the cornerstones of innovation and competition in America; 
(2)supports festivals such as the USA Science & Engineering Festival which focus on the importance of science and engineering to our every day lives through exhibits in such topics as human spaceflight, weather forecasting, satellite technology, and telescopes; 
(3)congratulates all the individuals and organizations whose efforts will make the USA Science & Engineering Festival highlighting American accomplishments in science and engineering possible; and 
(4)encourages families and their children to participate in the activities and exhibits which will occur on the National Mall and across America as satellite events to the USA Science & Engineering Festival. 
 
Lorraine C. Miller,Clerk.
